Citation Nr: 0715170	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dysthymia, to 
include as secondary to a service-connected right knee 
disorder.

2.  Entitlement to service connection for a spinal disorder 
of paravertebral muscle spasm with disc bulge at C5-6 claimed 
as back pain, to include as secondary to service-connected 
residuals of a right hip fracture.  

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected residuals of a 
right hip fracture.  

4.  Entitlement to an initial compensable rating for a right 
knee disorder prior to January 29, 2004.

5.  Entitlement to a rating in excess of 10 percent disabling 
for a right knee disorder on and after January 29, 2004.

6.  Entitlement to total disability benefits based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Juan, the Republic of Puerto Rico, which granted service 
connection for a right knee disorder and assigned an initial 
noncompensable rating.  While this appeal was pending, the RO 
in a September 2004 rating granted a staged rating of 10 
percent for the right knee disorder, effective January 29, 
2004.  The veteran perfected the appeal and these staged 
ratings are both before the Board.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will address these staged 
ratings as separate issues.  

This case also comes before the Board from a RO rating 
decision of March 2004 which denied service connection for 
the claimed spinal disorder and headache condition and also 
from a May 2005 RO rating decision which denied service 
connection for a dysthymic disorder and entitlement to TDIU.  

The appeal of the claims for service connection for headaches 
and for a spinal disorder and for an increased rating for a 
right knee disorder as of January 29, 2004 is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran's dysthymia has not been linked by competent 
medical evidence to service or to her service-connected right 
knee disorder.

2.  Prior to January 29, 2004, the veteran's service-
connected right knee disorder is manifested by slight 
recurrent lateral instability.

6.  There is no evidence of arthritis of the right knee shown 
on X-ray study prior to January 29, 2004.  

7.  Prior to January 29, 2004 the veteran's most recent range 
of motion of the right knee was shown to be from 0 to 140 
degrees.  


CONCLUSIONS OF LAW

1.  Dysthymia is not due to a service-connected right knee 
disorder, or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).

2.  Prior to January 29, 2004, the criteria for an initial 10 
percent rating, but no more for recurrent lateral instability 
of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's original claim on appeal 
for service connection for a right knee condition was 
received in May 1999.  After initially denying this claim in 
October 1999, which the veteran appealed, the RO provided a 
duty to assist letter in December 2002 addressing the service 
connection claim for the right knee disorder.  Thereafter, 
the RO granted service connection in the January 2003 
decision which assigned an initial noncompensable evaluation 
which the veteran continued to appeal.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Regarding the veteran's claim for entitlement to service 
connection for a psychiatric disorder, which was filed in 
February 2005, a duty to assist letter was sent in March 
2005, prior to the May 2005 rating decision.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and she 
was asked to provide information in her possession relevant 
to the claim.  The duty to assist letter specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in January 2003 for the right knee condition prior 
to January 29, 2004 and the April 2005 psychiatric 
examination provided current assessments of the veteran's 
conditions based not only on examination of the veteran, but 
also on review of the records. 

The Court held in Dingess, supra, that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  However, since service connection is being 
denied for the dysthymia, the failure to send such a letter 
is harmless error.  Regarding the grant of an initial 
compensable rating for the right knee disorder prior to 
January 29, 2004, any notice deficiency will be addressed by 
the RO at the time the Board's decision is implemented.  
Significantly, the veteran retains the right to appeal any 
effective date and rating assigned.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

II.  Service Connection for Dysthymia

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a psychosis, is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that she is entitled to service 
connection for dysthymia as secondary to service-connected 
disorders.  She alleges that chronic pain stemming from her 
service-connected disorders is causing or aggravating her 
depressive disorder.  Specifically she is currently service-
connected for status post fracture of the right hip and for a 
right knee disorder.  Other claims for service connection for 
a cervical spine disorder and for headaches remain pending, 
but as the preponderance of the evidence reveals that her 
claimed dysthymia is unrelated to any pain problems, it is 
not necessary to defer consideration of this claim prior to 
resolution of the pending service connection claims.  

Service medical records are negative for any complaints of a 
psychiatric nature or treatment for any psychiatric problems.  
Her November 1994 entrance examination revealed her 
psychiatric condition to be normal and she denied any 
psychiatric problems in the accompanying report of medical 
history.  The service medical records did reflect that she 
was treated throughout much of 1996 for recurrent right hip 
area pain that was later attributed to a stress fracture.  
Her September 1996 E-4 examination likewise revealed her 
psychiatric condition to be normal and she denied any 
psychiatric problems in the accompanying report of medical 
history.  

VA treatment records from 1997 through 1998 were mostly for 
right hip problems, for which service connection is in 
effect.  Likewise VA treatment records and examination 
reports through 2000 deal with other physical problems such 
as right knee complaints, which is also service-connected.  
The earliest evidence of any psychiatric complaints were not 
shown until November 2000, when a social work note revealed 
that the veteran had graduated college as a draftsman but 
could not find a job even with help from a government agency 
and had been feeling symptoms of depression and cried easily.  
Thereafter the treatment records do not reveal psychiatric 
complaints again until January 2004.  

A January 2004 physiatrist evaluation consult noted a problem 
list that included joint pain including in the pelvis and 
lower leg and brief depressive reaction.  No specific opinion 
as to the cause of the brief depressive reaction was given, 
but the assessment was noted to include a history of several 
point tenderness, fatigue and sleep difficulties.  The 
differential diagnosis included fibromyalgia, MSK condition 
and individual joint problems.  A February 2004 neurological 
VA examination for headache complaints revealed no 
psychiatric complaints and her mental status examination was 
normal in thought, mood and behavior, judgment and reasoning 
was adequate.  She was logical and coherent with no memory 
disturbances.  No psychiatric diagnosis was made in this 
examination.  An April 2004 record revealed that she recently 
lost her boyfriend and had well tolerated her grief process.  
Also in April 2004 a computerized problem list noted among 
the diagnoses, a brief depressive reaction, but included no 
findings of psychiatric complaints.  A July 2004 note 
revealed that she lost her boyfriend in an accident recently 
and her chief complaint was of feeling depressed about her 
situation.  

A January 2005 VA mental health treatment plan said that the 
veteran was service connected for osteoporosis after pelvic 
fracture.  She had experienced recurrent major depression 
symptoms secondary to chronic pain.  She came to the 
interview crying and described crying spells.  However she 
had an appropriate flow of words and no psychotic thought 
such as hallucinations or delusions, etc.  She was oriented 
time 3 and her cognitive functions were adequate.  

In February 2005 she was referred to the pain clinic, having 
had suboptimal response to several interventions, apparently 
due to difficulty to travel for therapies and psycho-
emotional feelings, perception about her complaints in 
addition to her family situation and pending job 
opportunities.  She indicated that she got her right hip 
fracture in service causing her to be discharged from the 
service.  This has caused other than pain, depression and 
instability in her life.  Also in February 2005 she was seen 
for an initial evaluation for a chronic pain program.  She 
was noted to live with her parents, and to be unemployed, 
having worked in a library for 1.4 years.  The psychiatric 
note revealed that she mentioned the following symptoms, 
depression, sadness, anxiety, frustration, aggression where 
she claimed to have hit a door, isolation, flashbacks 
associated with military life and insomnia.  The onset was 
said to be in 1996 after an injury and 8 months ago after her 
boyfriend died in a car accident.  Objectively her thought 
process was coherent, relevant, logical, with normal thought 
content.  Affect was appropriate and congruent with mood, she 
was tearful but gained composure.  The diagnostic impression 
was that the veteran was with psychiatric or emotional issues 
resulting from injury/pain intensity.  She was presenting 
with life stressors and high pain intensity exacerbating her 
pain sensation.  The assessment was that she presented with 
much physical pain.  Her mood was currently depressed due to 
loss of functionality and inability to financially sustain 
herself.  She felt isolated and misunderstood by her family.  
The diagnosis was major depressive disorder (MDD) without 
psychotic affect and her GAF was 65.  

A March 2005 treatment record indicated that she dealt with 
emotional issues associated with pain condition with current 
job setting.  The pain interfered with her previous job 
demands and anxiety interfered with daily functioning.  An 
April 2005 mental health treatment record again reflect that 
the veteran was service-connected for osteoporosis secondary 
to pelvic fracture and indicated that she has experienced 
recurrent major depression secondary to chronic pain.  
Recently she started at the chronic pain clinic which was 
helping her.  She was no longer having crying spells.  

The report of an April 2005 VA examination included a claims 
file review and examination of the veteran.  She was noted to 
have had a mental health consult in January 2005 due to 
depression after losing her boyfriend.  She was receiving all 
her treatment at the VA.  She was noted to have been 
unemployed since 2003 and had worked as a librarian's helper.  
She currently lived with her parents and had nearly gotten 
married.  She complained of feeling depressed, with poor 
appetite and no interest in anything.  She occupied her time 
with crafts and tending to her plants.  She had difficulty 
sleeping and complained of pain all over her body.  She had 
difficulty doing things because of pain.  She had 
irritability with verbal aggression.  Objective findings 
revealed her to be clean, slim and adequately dressed and 
groomed.  Her affect was constricted.  Her attention and 
concentration were good.  She was alert and oriented time 3.  
She had fair memory and clear and coherent speech.  She had 
no hallucinations, homicidal or suicidal ideations.  She 
maintained personal hygiene and did other activities but 
reported limitations due to pain.  She has been depressed and 
anxious after she lost her boyfriend who she had planned to 
marry.  The diagnosis was dysthymia.  Her GAF was 65.  The 
examiners opined that based on the veteran's history, records 
and evaluations, they considered the veteran's condition 
diagnosed as dysthymia to not be caused by, the result of, 
due to or secondary to her service connected disabilities.  
The mental health consult clearly described the etiology of 
her current neuropsychiatric symptoms.  She had a brief 
depressive condition in 1998 after her surgery.  She was 
prescribed antidepressants for pain.

A July 2005 record revealed that it was the first anniversary 
of her deceased boyfriend.  She has been feeling relaxed in 
spite of her emotions towards this loss.  Objectively she was 
relaxed and at times was tearful.  She stated she was feeling 
much better than expected.  She talked about her new business 
venture of helping a friend prepare stages for parties.  She 
reported feeling excited about this new project and hopeful 
she will engage in new activities.  The assessment was that 
the veteran was managing her emotions appropriately and 
expressing emotions and establishing rapport appropriately.  
She denied audio or visual hallucinations or suicidal or 
homicidal ideations or plans.  There was no thought 
disturbance observed.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for dysthymia to include as secondary to a 
service-connected right knee disorder.  The evidence from 
2004 to early 2005 suggesting a possible relationship between 
the veteran's chronic pain which encompasses the right knee, 
and her depression is outweighed by the findings from the 
April 2005 VA examination wherein the panel of examiners 
opined that based on the veteran's history, records and 
evaluations, they considered the veteran's condition 
diagnosed as dysthymia to not be caused by, the result of, 
due to or secondary to her service-connected disabilities.  
The opinion from the VA examination was based on examination 
of the claims folder, whereas the early 2005 pain clinic 
reports did not appear to include review of the claims 
folder.  The examiners in the April 2005 examination stated 
that the source of the veteran's dysthymia stemmed from the 
death of her boyfriend who she had planned to marry, rather 
than from the pain.  The evidence supports such a finding as 
there was no evidence of persistent depressive/dysthymic type 
complaints shown in the record until around the time of his 
death in 2004 and within the following year.  Furthermore, a 
mental health record dated in July 2005 after the April 2005 
VA examination is noted to be silent for any actual 
psychiatric complaints or for a diagnosis, which suggests 
that the dysthymic disorder documented in the VA records 
following her boyfriend's 2004 death was acute and transitory 
in nature.  

Thus the evidence is against service connection for dysthymia 
as secondary to the service-connected right knee disorder.  

There is also no evidence to support a claim for dysthymia on 
either a direct basis, as the evidence does not reflect 
dysthymia having begun in service.  The first complaints of 
possible psychiatric problems are not shown until 2000, 
several years after service.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for dysthymia is not 
warranted, and there is no doubt to be resolved, as the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Initial Rating for Right Knee prior to January 29, 
2004.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2006), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Service medical records revealed that X-rays taken of the 
knees for 5 days of knee pain yielded an impression of normal 
knees.  A May 1996 bone scan diagnosed stress changes in the 
knees, among other findings affecting other joints besides 
the right knee.  

In a January 1997 rating the RO granted service connection 
and assigned a noncompensable rating for a right hip 
disorder.  Later a December 1998 rating granted a 10 percent 
rating which is still in effect for the right hip disorder.  
Thereafter, in January 2003, service connection was granted 
for a right knee disorder as secondary to this service-
connected right hip disorder and assigned a noncompensable 
initial rating.  A 10 percent rating for the right knee 
disorder was later granted by the RO in a September 2004 
rating effective January 29, 2004.  This decision only 
concerns the severity of the right knee disorder from initial 
entitlement prior to this date.   

VA treatment records from 1997 to 1998 primarily addressed 
the veteran's right hip disability, and the VA examinations 
from January 1997 and October 1998 only focused on this right 
hip disorder, with no findings regarding her right knee.  A 
June 1998 VA right knee X-ray did reveal complaints of right 
knee pain, with an impression of normal study.  

A January 1999 private doctor's certification noted that the 
conditions that included the right knee substantially limited 
the veteran's activities such as being on her feet, sitting 
for long periods of time, long marches or going up or down 
stairs.  It disabled her much more from engaging in any kinds 
of sports.  Her right thigh was reduced in diameter compared 
to the left and her right knee was reduced in strength and 
flexion with pain on effort.  A July 1999 private 
certification certified that after a physical examination the 
right knee reflected that the injury to this knee has 
increased with more limitations.  On inspection the right 
knee had increased size with edema to the touch, pain with 
rotation movements and reduction of strength above all in 
extension.  As a consequence of this increase in the knee 
condition, the veteran was disabled to perform the functions 
of daily life that require use of the knee.  

VA records from 2000 reflect complaints of right knee 
problems.  A January 2000 right knee magnetic resonance 
imaging (MRI) diagnosed mild right joint effusion, no MRI 
evidence of mensical tears and no other significant right 
knee abnormality noted.  In March 2000 when she was 35 years 
old, she was noted to have right knee pain without 
instability.  An MRI was ordered.  An undated record taken 
when she was also 35 years old revealed that she was seen for 
right knee instability and troubles going down stairs, with 
the knee locking.  There was no quad atrophy.  Physical 
examination revealed an active range of motion of 0 to 120 
degrees.  There was no varus or valgus instability.  She had 
a tender medial joint on varus stress.  Her Lachmans was 
negative.  She was assessed as having right knee pain without 
evidence of instability.  In March 2000 she was noted to have 
the same diagnosis as given in the January 2000 MRI.  Her 
range of motion was again noted to be 0 to 120 degrees.  The 
same month she stated that she had received physical therapy 
with improvement, but wanted a consultation with a doctor to 
consider a possible knee support.  A December 2001 record 
noted complaints of occasional knee pain relieved with 
medications and gave an assessment of knee pain relieved with 
medications, will order knee brace.  

A January 2003 VA examination of the veteran's right knee 
noted the earlier MRI findings of January 2000 showing 
anterior cruciate ligament (ACL), posterior cruciate ligament 
(CL) and bilateral collateral ligament complex appearing 
intact.  The patellar cartilage was fairly well-preserved.  
There was mild right knee joint effusion, but no definite MRI 
evidence of meniscal tear.  Subjective complaints included 
moderate right knee burning, stabbing pain on the right 
medial and lateral aspect, associated with locking which she 
described as loss of motion moving the knee.  She treated 
with Sulindac.  In the past year there were no emergency 
visits for the knee.  She did treat with her primary care 
doctor on several occasions and was twice prescribed a knee 
cage and medications.  Precipitating factors were sweeping 
house, squatting to lift things.  It was alleviated by hot 
liniments with massage and medication.  During the past year 
she had 20 occasions of bouts of acute severe hip pain and 
knee pain which functionally impaired her.  She treated such 
bouts with bedrest and medications.  She did not say how many 
of those 20 occasions were for the right knee problem as 
opposed to the hip problem.  There was no need for crutches, 
cane or a brace.  There were no episodes of dislocation or 
recurrent subluxation of the right knee in the past year.  
There were no constitutional symptoms of inflammatory 
arthritis.  She was noted to work full time as a library 
assistant since February 2001 and was absent 4 times in the 
past year due to his right knee and hip condition.  She had 
some limits such as sitting less than 30 minutes on the 
computer.  She complied with her job requirements.  She could 
not perform track and field or go upstairs to paint her house 
or change light bulbs due to her knee condition.  

The physical examination revealed her range of motion of the 
right knee to be full from 0 to 140 degrees.  There was no 
pain on movement of the right knee.  Although she claimed 
severe pain she could walk unassisted.  There was no guarding 
of movement and she had a normal gait cycle.  There was no 
ankylosis of the right knee and the joints were not painful 
on her knee.  The diagnosis was right knee patellofemoral 
syndrome.  Review of diagnostic tests noted the May 1996 bone 
scan to show stress changes both knees and a second bone scan 
of August 1996 to be normal.  The February 1996 X-ray was 
noted to show no bony articular or soft tissue abnormality.  
X-ray study of the knees was negative in February 1996.  

There was no evidence of degenerative arthritis of the right 
knee prior to January 29, 2004.  A January 22, 2004 X-ray of 
the right knee revealed no radiographic evidence of osseous, 
articular or soft tissue abnormalities.  

Prior to January 29, 2004, the veteran's right knee disorder 
has been evaluated as noncompensable under 38 C.F.R. § 4.71a 
Diagnostic Code 5257, which addresses other impairments of 
the knee, specifically, recurrent subluxation or lateral 
instability.  The ratings are based on whether the impairment 
is slight (10 percent disabling), moderate (20 percent 
disabling), or severe (30 percent disabling).

Based upon review of the evidence, the Board finds with 
resolution of reasonable doubt, that a 10 percent rating is 
warranted for the right knee disorder from initial 
entitlement prior to January 29, 2004.  The Board finds that 
although objective evidence, including the January 2003 VA 
examination did not reflect clear objective findings of 
instability, the veteran's functional limitations due to pain 
are equal to a slight disability of recurrent subluxation or 
lateral instability.  Such functional limitation due to pain 
is shown to have warranted a number of occasions in which she 
has been prescribed a knee brace temporarily due to this 
pain.  Additionally there have been sporadic occasions such 
as in 2000 when she complained of instability and was noted 
to have MRI findings in January 2000 that diagnosed mild 
right joint effusion, although no evidence of mensical tears 
or other significant right knee abnormality was shown.  Thus 
the evidence more closely resembles a slight instability 
under Diagnostic Code 5257.  

However the evidence fails to reveal moderate instability 
prior to January 29, 2004.  Again the objective findings such 
as in January 2003 VA examination and earlier medical records 
were negative for test findings of instability or 
subluxation.  Likewise she is not shown to have needed to use 
a brace on a constant basis.  Thus the criteria for a 20 
percent rating is not met from initial entitlement to January 
29, 2004 under Diagnostic Code 5257.  Nor is it met under 
another potentially applicable Diagnostic Code 5258 which 
provides for a 20 percent rating for a dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Although there are a few instances of subjective 
complaints of locking of the right knee and numerous 
complaints of pain, there was one instance of effusion shown 
in the knee on the January 2000 MRI, but with no evidence of 
actual dislocation of the semilunar cartilage.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under Diagnostic Code 5010 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  However, in 
this case, this provision is not applicable, as the foregoing 
evidence has shown no X-ray evidence of arthritis in her 
right knee prior to January 29, 2004.  

Although the veteran is not shown to have arthritis, which 
precludes separate ratings for loss of motion in addition to 
instability, the Board must still consider whether she may be 
entitled to a higher evaluation than the 10 percent initial 
rating in effect prior to January 29, 2004 based on 
limitation of motion.  

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2006).

In this case, even with consideration of pain, the veteran's 
range of motion repeatedly has fallen in the noncompensable 
range on both flexion and extension prior to January 29, 
2004.  

Because there is no evidence of arthritis prior to January 
29, 2004, there is no indication that a separate evaluation 
under the provisions for arthritis is warranted for the right 
knee disorder.  Moreover, the evidence repeatedly shows the 
range of motion to fall well within the noncompensable ranges 
on both flexion and extension.  Thus an initial rating in 
excess of the 10 percent under Diagnostic Code 5257 is not 
shown in any of the Diagnostic Codes for limited motion.  

There is also no indication that an initial rating in excess 
of 10 percent disabling is warranted prior to January 29, 
2004 under any other potentially applicable Diagnostic Codes.  
There is no evidence of ankylosis or tibia and fibula 
impairment prior to this date.  


ORDER

Service connection for dysthymia, to include as secondary to 
a service-connected right knee disorder is denied.  

Prior to January 29, 2004, an initial 10 percent rating for a 
right knee disorder manifested as slight instability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran claims she is entitled to service connection for 
a claimed disorder of the spine, specifically paravertebral 
muscle spasm with disc bulge at C5-6 claimed as back pain, 
and for a headache disorder.  She alleges these disabilities 
are secondary to service-connected residuals of a right hip 
fracture.  She also claims entitlement to an increased rating 
for her right knee disability rated as 10 percent disabling 
as of January 29, 2004 and to TDIU.  

The Board finds a remand is necessary to properly adjudicate 
the claims for service connection for the veteran's claimed 
cervical spine/back pain disorder and headache disorder as 
secondary to her service-connected right hip disorder.  The 
Board notes that at the time she underwent VA examinations in 
February 2004 to address the etiology of the claimed 
disorders, the examiner in the February 2004 VA neurological 
examination for her headache disorder stated that the claims 
file was not available for review as it was not even in 
Puerto Rico at the time of this examination.  The cervical 
spine examination was performed on the same day as the 
neurological examination, thus the claims file was not 
available for review for this examination.  Thus the 
examiner's negative opinions regarding the etiology of both 
claimed disorders was based on the history and examination of 
the veteran without benefit of review of the actual claims 
file, and are thus based on incomplete evidence.  In the case 
of the cervical spine disorder, the service medical records 
are noted to show complaints of back pain in April 1996 which 
should be addressed in any opinion regarding the veteran's 
cervical spine/back pain disorder.  

Regarding the veteran's claim for entitlement to an increased 
rating for the right knee disorder as of January 29, 2004, an 
examination to ascertain the current nature and severity of 
the right knee disorder is necessary.  The most recent 
examination specifically addressing the right knee disorder 
was done in January 2003, more than four years ago.  Since 
then the records reflect additional right knee pathology and 
a MRI dated in April 2004 suggests the existence of 
degenerative disease, with findings of mild medial knee joint 
line space narrowing with early myxoid degeneration of the 
posterior horn of the medial meniscus.  According to VA 
General Counsel, in VAOPGPREC 9-98 (1998), when radiologic 
findings of arthritis are present, a veteran whose knee 
disability is evaluated under Diagnostic Codes 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.    

If arthritis and instability are shown to be present, the 
veteran may be entitled to separate ratings for each 
disorder.  Although the veteran underwent a VA examination in 
September 2005 that addressed fibromyalgia complaints and 
included examination of the range of motion of the knee, this 
examination failed to address any other findings regarding 
the severity of the right knee disability specifically to 
include the severity of any instability that may be present.  
Moreover clarification regarding the possible existence of 
arthritis must be addressed.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, if service connection or an 
increased rating is granted on appeal.  Dingess, supra.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal, the 
matter is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claim, that: explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform her of what she 
needs to provide; (2) what information VA 
has or will provide; and (3) request or 
tell the veteran to provide any evidence 
in her possession that pertains to her 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should forward the claims 
file to the examiner or examiners who 
conducted the VA neurological and 
orthopedic examinations in February 2004 
for a claims file review and to provide 
an addendum to their opinions addressing 
the etiology of the claimed headache 
disorder and spinal disorder of 
paravertebral muscle spasm with disc 
bulge at C5-6 claimed as back pain, to 
include as secondary to service-connected 
residuals of a right hip fracture.  If 
these examiners are no longer available, 
the claims file should be sent for review 
by the appropriate specialists.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the report and must be annotated in this 
regard.  The examiner is requested to 
review the pertinent medical records, and 
provide a written opinion as to the 
presence, etiology and onset of headache 
problems and a spinal disorder of 
paravertebral muscle spasm with disc 
bulge at C5-6 claimed as back pain.  If 
another examination or examinations is 
necessary, the AOJ should arrange for the 
veteran to attend such examination.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that any documented 
headache problems and/or a spinal 
disorder of paravertebral muscle spasm 
with disc bulge at C5-6 claimed as back 
pain currently shown are related to any 
back or right hip problems shown to have 
been treated in service (2) the medical 
probability that any documented headache 
problems and/or a spinal disorder of 
paravertebral muscle spasm with disc 
bulge at C5-6 claimed as back pain is 
related to the appellant's service-
connected right hip disability and (3) 
whether it is at least as likely as not 
(at least a 50 percent chance) that the 
appellant's right hip disability 
aggravated or contributed to or 
accelerated any pathologic process 
involving headaaches and/or a spinal 
disorder of paravertebral muscle spasm 
with disc bulge at C5-6 claimed as back 
pain.  If the appellant's service-
connected right hip disability aggravated 
or contributed to or accelerated any 
pathologic process regarding headaches or 
spinal disorder involving paravertebral 
muscle spasm with disc bulge at C5-6, the 
examiner must state to what extent did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of her 
service-connected right knee disability.  
The claims file should be made available 
to the examiner for review of the 
pertinent evidence in conjunction with 
the examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note 
(1) whether the veteran does or does not 
have recurrent subluxation or lateral 
instability of the right knee, (2) the 
extent of arthritis of the right knee 
shown by X-ray and (3) the active and 
passive range of motion of the right knee 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
right knee disability.  It is requested 
that the examiner address the following 
questions: 

(a) Does the right knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.

(c) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims, including the TDIU 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case, (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include if 
applicable, consideration of 38 C.F.R. 
§ 3.310, and Allen v. Brown, supra, 
VAOPGCPREC 9- 2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2006).  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s). 38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


